Citation Nr: 0701211	
Decision Date: 01/16/07    Archive Date: 01/25/07

DOCKET NO.  04-22 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for service-connected bronchial asthma, with residuals of a 
resection of the left lower lobe.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel

INTRODUCTION

The veteran had active service from January 1954 to March 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which, in pertinent part, granted service connection for 
bronchial asthma and assigned a noncompensable (zero percent) 
disability evaluation, effective April 2003.  

The veteran appealed the RO's determination as to the 
disability evaluation assigned and, in a Decision Review 
Officer's decision and Supplemental Statement of the Case 
(SSOC) dated in July 2005, the RO increased the disability 
evaluation for the veteran's service-connected bronchial 
asthma to 10 percent, effective in April 2003.  The veteran 
was advised of the increased rating by letter in July 2005; 
however, he did not withdraw his appeal.  In AB v. Brown, 6 
Vet. App. 35 (1993), the U.S. Court of Appeals for Veterans 
Claims held that, on a claim for an original or increased 
rating, the veteran will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation, and it 
follows that such a claim remains in controversy, even if 
partially granted, where less than the maximum benefit 
available is awarded.  Thus, this appeal continues.

In August 2006, the veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing at the RO.  A 
transcript of the hearing is associated with the claims file.  


FINDING OF FACT

The competent and probative evidence of record shows that a 
PFT in July 2006 revealed that, after bronchodilator 
administration, the veteran's FEV-1 was 64 percent of 
predicted value, FVC was 67 percent of predicted value, and 
the ratio of FEV-1/FVC was 105%.  The evidentiary record also 
shows the veteran's service-connected bronchial asthma 
requires daily inhalation or oral bronchodilator therapy.  


CONCLUSION OF LAW

The schedular criteria for a 30 percent evaluation, but not 
higher, for service-connected bronchial asthma, with 
residuals of a resection of the left lower lobe, have been 
met, effective July 17, 2006.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.157(b), 4.72, Diagnostic Codes 6603, 
6684 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims has held that VCAA notice should be provided 
to a claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or SSOC.  See 
Mayfield v. Nicholson, No. 02-1077 (Vet. App. Dec. 21, 2006). 

In April 2005, the RO sent the veteran a letter informing him 
of the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  Specifically, the April 2005 letter informed the 
veteran that it was responsibility to submit medical evidence 
showing his service-connected lung condition had worsened, or 
provide a properly executed release so that VA could request 
the records for him.  The veteran was also informed of the 
evidence VA already obtained in support of his claim and that 
VA would obtain assist him in obtaining any additional 
treatment records that he identified as well as any evidence 
in the custody of VA, the service department, and any other 
federal government agency.  He was also specifically asked to 
provide "any evidence in your possession that pertains to 
your claim."  See 38 C.F.R. § 3.159(b)(1).

Although the veteran was not given complete notification of 
the VCAA requirements until after the initial unfavorable RO 
decision, he has not been prejudiced thereby.  The Board 
finds that any defect with respect to the timing of the VCAA 
notice requirements was harmless error.  The content of the 
April 2005 letter provided to the veteran complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify and assist.  He was 
provided an opportunity at that time to submit additional 
evidence.  Moreover, following the VCAA letter, the July 2005 
SSOC was issued, which provided the veteran with an 
additional 60 days to submit further evidence.

Thus, the Board finds that the actions taken by VA have 
essentially cured the error in the timing of the notice.  
Further, it finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  In addition, it appears that 
all obtainable evidence identified by the veteran relative to 
his claim has been obtained and associated with the claims 
file, and that neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Accordingly, we find 
that VA has satisfied its duty to assist the veteran in 
apprising him as to the evidence needed, and in obtaining 
evidence pertinent to his claim under the VCAA.  

In addition to the foregoing, the Board notes that the VA 
General Counsel has held that, when a claimant raises a new 
"downstream" issue, or claim, in a notice of disagreement, 
the VCAA does not require VA to provide new notice under 
section 5103 so long as it addresses the new issue in an SOC, 
and provided that it gave a section 5103 notice in 
conjunction with the initial claim.  VAOPGCPREC 8-03.  An 
initial VCAA notice was provided to the veteran in July 2003, 
in conjunction with his claim for service connection for a 
lung disability and prior to the March 2004 rating decision 
that granted service connection.  The veteran appealed the 
rating assigned, and his disagreement with the rating 
assigned is a "downstream" issue.  For this reason as well, 
further VCAA notice is not required.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

With respect to the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), the Board notes that 
the RO sent the veteran a letter in October 2006 informing 
him of how disability ratings and effective dates are 
assigned.  Although the RO's Dingess notification was 
provided after the initial unfavorable RO decision, the Board 
finds no prejudice to the veteran in proceeding with the 
present decision, given the communications regarding the 
evidence necessary to establish his claim and the fact that a 
disability evaluation and effective date have already been 
assigned for his service-connected disability.  Therefore, 
further VCAA notice is not required.  

The Board notes the veteran, after requesting at his Travel 
Board hearing that the file be held open for 60 days for the 
submission of new evidence, has submitted evidence to the 
Board which has not been considered by the RO.  In November 
2006, the veteran submitted a 2006 VA prescription list, a 
September 2006 PFT report, and an application for a New 
Jersey disabled person's parking permit.  We further note 
that, pursuant to information provided by the veteran and 
upon request by the undersigned Veterans Law Judge after the 
hearing, the RO secured the report of a PFT performed at the 
Wilmington VAMC in July 2006, for the file.

The veteran did not submit a written waiver of RO 
consideration of all the above new evidence, but the Board 
finds no prejudice to the veteran in proceeding with the 
present decision, since he and his representative indicated 
at the hearing that they would waive initial RO consideration 
of any new evidence which could be secured, and since his 
disability evaluation for service-connected bronchial asthma 
is increased herein.  See 38 C.F.R. § 20.1304(2)(c).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Facts and Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2005).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Service connection for bronchial asthma, status post left 
lower lobe resection, was established in March 2004, and the 
RO assigned a noncompensable (zero percent) disability 
evaluation under 38 C.F.R. § 4.97, Diagnostic Code (DC) 6602.  
At that time, the RO considered a November 2003 VA pulmonary 
function test (PFT) which was interpreted to show minimal 
obstructive airway disease with slight bronchodilator 
response, which was considered to be consistent with mild 
bronchial asthma.  The RO assigned a noncompensable 
evaluation because the PFT results did not reach the level 
for a higher evaluation and there was no medical evidence of 
record showing he was prescribed an inhaler.  

In July 2005, the RO increased the veteran's disability 
evaluation for service-connected bronchial asthma to 10 
percent under DC 6602-6844, based on PFTs conducted in 
October 2003 that revealed findings that met the requirements 
for a 10 percent evaluation under DC 6844.  The hyphenated 
diagnostic code in this case indicates that bronchial asthma, 
under DC 6602, is the service-connected disorder, and post-
surgical residuals of lobectomy, under DC 6844, is a residual 
condition.  See 38 C.F.R. § 4.27.  The Board will consider 
DCs 6602 and 6844 as well as any other potentially applicable 
diagnostic codes in evaluating this claim.  

DC 6844, for post-surgical residuals of lobectomy, is rated 
under the General Rating Formula for Restrictive Lung 
Disease.  The pertinent criteria for the General Formula for 
Restrictive Lung Disease are as follows:

60%	Forced Expiratory Volume in one second (FEV-1) of 
40 to 55 percent predicted, or; the ratio of FEV-1 
to Forced Vital Capacity (FEV-1/FVC) of 40 to 55 
percent, or; Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath Method (DLCO 
(SB)) of 40- to 55-percent predicted, or; maximum 
oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit);
30%	FEV-1 of 56 to 70 percent predicted, or; FEV-1/FVC 
of 56 to 70 percent, or; DLCO (SB) 56 to 65 percent 
predicted;
10%	FEV-1 of 71 to 80 percent predicted, or; FEV-1/FVC 
of 71 to 80 percent, or; DLCO (SB) 66 to 80 percent 
of predicted.

38 C.F.R. § 4.97, DCs 6840 to 6845.

Under DC 6844, for bronchial asthma, a 10 percent rating is 
warranted for FEV-1 of 71 to 80-percent predicted, or; FEV-
1/FVC of 71 to 80 percent, or; intermittent inhalation or 
oral bronchodilator therapy.  A 30 percent rating is 
warranted for FEV-1 of 56 to 70 percent predicted; or FEV-
1/FVC of 56 to 70 percent; or daily inhalation or oral 
bronchodilator therapy; or inhalation anti-inflammatory 
medication.  A 60 percent rating is provided where there is 
FEV-1 of 40 to 55-percent predicted, or; FEV-1/FVC of 40 to 
55 percent;or at least monthly visits to a physician for 
required care of exacerbations; or intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids.  

The Board notes that, under VA's rating procedures, the post-
bronchodilator value provides the ideal estimate of the 
veteran's best possible functioning and assures consistent 
evaluations.  See 61 Fed. Reg. 46,720 (Sept. 5, 1996).  In 
this regard, the Board initially notes the veteran has 
submitted a September 2006 PFT report which does not report 
post-bronchodilator findings.  Therefore, the Board will 
consider additional PFTs included in the record.  In 
evaluating the veteran's claim under the general formula for 
restrictive lung disease, the Board notes that a July 2006 
PFT shows that, after bronchodilator administration, FEV-1 
was 64% of predicted value, FEV-1/FVC was 105%, and DLCO was 
not reported.  The examiner opined that the spirometry and 
lung volumes suggested a mild restrictive defect.  A May 2005 
PFT reveals that, after bronchodilator administration, FEV-1 
was 81% of predicted value, FEV-1/FVC was 107%, and DLCO was 
68%.  The impression was normal spirometry and lung volumes.  
A November 2003 PFT reveals that, after bronchodilator 
administration, FEV-1 was 92% of predicted value, FEV-1/FVC 
was 133%, and DLCO was not reported.  The interpreting 
physician opined that the PFT showed minimal obstructive 
airway disease with slight bronchodilator response, which he 
considered consistent with mild bronchial asthma.  The 
October 2003 PFT reveals that, after bronchodilator 
administration, FEV-1 was 92% of predicted value, FEV-1/FVC 
was 113%, and DLCO was not reported.  The impression was 
minimal airway obstruction.  

Based upon the foregoing, the Board finds the preponderance 
of the evidence supports a finding that the veteran's 
service-connected bronchial asthma more nearly approximates 
the symptoms described in the 30 percent evaluation under DCs 
6602 and 6844.  In this context, the Board again notes that 
the July 2006 PFT shows that, after bronchodilator 
administration, FEV-1 was 64% of predicted value, which 
warrants a 30 percent rating under DC 6602 and the general 
rating formula for restrictive lung disease (DC 6844).  

In addition, the veteran has submitted evidence showing his 
service-connected bronchial asthma requires daily inhalation 
or oral bronchodilator therapy, or inhalation anti-
inflammatory medication.  In this regard, the Board notes the 
veteran testified, at this August 2006 Travel Board hearing, 
that he uses an inhaler every night.  The veteran testified 
that he gets all his medication from VA and that VA has 
prescribed two inhalers for his service-connected bronchial 
asthma.  He stated VA has slowed him down on one inhaler such 
that he takes it only when needed and he uses the other 
inhaler every night.  In support of his claim, the veteran 
has also submitted a VA prescription list which shows he was 
prescribed a Mometasone inhaler in February 2006, an 
Albuterol inhaler in September 2006, and Formoterol in 
October 2006.  The veteran is required to use this inhalation 
and oral bronchodilator medication on a daily basis.  

A 60 percent evaluation is not warranted at any point in this 
case because there is no evidence showing the veteran has 
manifested FEV-1, FEV-1/FVC, or DLCO to less than 56% of 
predicted value, had at least monthly visits to a physician 
for required care of exacerbations, or had intermittent (at 
least three per year) courses of systemic (oral or 
parenteral) corticosteroids.  See DCs 6602, 6684.  In 
addition, there is no evidence showing the veteran had 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  See DC 6684.  As such, the Board 
finds the veteran's service-connected bronchial asthma 
warrants no more than a 30 percent disability evaluation 
under DCs 6602 and 6684.  

The Board has considered the veteran's service-connected 
bronchial asthma under all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, 
after careful review of the available diagnostic codes and 
the medical evidence of record, the Board finds there are no 
other DCs that provide a basis to assign an evaluation higher 
than the 30 percent currently assigned.  

In view of the Court's holding in Fenderson, the Board has 
considered whether the veteran is entitled to a "staged" 
rating for his service-connected disability, as the Court 
indicated can be done in this type of case.  Upon reviewing 
the longitudinal record in this case, we find that the 
veteran's clinic visit and pulmonary function testing in July 
2006 constituted an informal claim which provides the 
evidentiary basis to grant the increased rating in the 
present decision.  The receipt of VA clinical reports may be 
accepted as an informal claim for increased benefits, and the 
date of such medical examination may be accepted as 
establishing the effective date, where benefits are granted 
based thereon.  38 C.F.R. § 3.157(b).

In summary, and for the reasons and bases set forth above, 
the Board finds that the preponderance of the evidence of 
record supports a finding that the veteran's service-
connected bronchial asthma warrants an increased rating, to 
30 percent, effective from July 17, 2006.  See 38 C.F.R. § 
3.31 as to the date when payment of benefits will commence, 
i.e., on the first of the month following favorable rating 
action. 


The Board appreciates the proactive cooperation of both the 
veteran and his representative at the Travel Board hearing in 
this case, which enabled the Board to review new evidence and 
grant the increased benefits without the delay of a remand to 
the RO.


ORDER

Entitlement to a 30 percent evaluation for service-connected 
bronchial asthma, with residuals of a resection of the left 
lower lobe, is granted effective July 17, 2006, subject to 
the laws and regulations pertaining to the payment of 
monetary benefits.  




_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


